Citation Nr: 1701590	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-29 638 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2015 the Board remanded the appeal for additional development, including providing the Veteran with VA examinations to address the claims for service connection.  

An August 2016 rating decision by the Appeals Management Center (AMC) granted service connection for PTSD and assigned an initial rating of 30 percent effective February 14, 2011.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Service connection for PTSD was granted by the AMC in an August 2016 rating decision.


CONCLUSION OF LAW

As the Veteran's appeal concerning entitlement to service connection for PTSD was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for PTSD in February 2011.  The RO denied the Veteran's claim by rating action dated in July 2011.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In November 2015 the Board remanded the claim for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in August 2016, the AMC granted service connection for PTSD and assigned an initial rating of 30 percent effective February 14, the date of claim.  The Veteran has not disagreed with effective date or the rating assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's PTSD there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 2014); see also Grantham, 114 F.3d 1156.

ORDER

The appeal of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is dismissed.





REMAND

The Veteran contends that his current hearing loss is etiologically related to service.  Essentially he contends that while a great deal of his service was as an accounting and finance staff officer, he also served for periods as a flight line control officer, where he was exposed to loud reciprocating engine noise, sometimes without hearing protection, and after returning from Vietnam, as a firing range officer at Wright-Patterson Airforce base, where he was further exposed to excessive noise from munitions.  He reported that he initially noticed problems hearing towards then end of his service.  He described difficulty understanding telephone conversations and requiring assistance communicating with others at that time.  Reportedly, his hearing progressively worsened since service.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.

Pursuant to the Board's remand instruction, a VA audiological examination was obtained in February 2016.  In opining against an association between the Veteran's hearing loss and military service, the VA audiologist relied largely, if not entirely, on the absence of documentation of hearing loss during service.  Specifically, the examiner looked at the service treatment records and noted that the oldest audiogram in June 1952 showed hearing within normal limits, as did his retirement audiogram in June 1975, with no single Hertz decline of 10 decibels or greater for either ear.  However, the absence of a hearing loss disability is not fatal to the claim, as evidence of a causal relationship between the claimed condition and military service may also support the claim.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, it does not appear that the examiner considered the Veteran's lay statements indicating onset of hearing loss prior to retirement from active duty.  The Veteran is competent to report when he first noticed diminished hearing acuity.  Indeed, while relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service injury/symptomatology and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In light of the evidence presented above, the Board finds that further clarification from a VA audiologist is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the record also suggests that there are outstanding VA treatment records dated prior to 2010 and after 2015.  In this regard, the only VA treatment records currently contained in the claims file are dated from July 2010 to December 2015.  Private treatment records make reference to VA treatment prior to 2010, including issuance of hearing aids in 2005.  On remand, updated/outstanding records should be obtained from VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records for the period prior to July 2010 and after December 2015 to the present. 

2.  Forward the claims file to a VA audiologist.  If the audiologist determines that the Veteran should be provided another VA examination, one should be scheduled.  The audiologist should review the entire claims file.  Ensure that the audiologist is made aware of the need to convert the results of the service audiograms prior to November 1967 to ISO-ANSI standards.  The audiologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability began during active service, is related to an incident of service, or began within one year after discharge from active service.

In providing the requested opinion, the audiologist must address the Veteran's lay assertions.  The audiologist should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the audiologist determines that he/she cannot provide an opinion without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


